
	
		I
		111th CONGRESS
		2d Session
		H. R. 6002
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Costello
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  that the waiting period for disability insurance benefits shall not be
		  applicable in the case of a disabled individual suffering from a terminal
		  illness.
	
	
		1.Short titleThis Act may be cited as the
			 Terminally Ill Disability Beneficiary
			 Act of 2009.
		2.Exception from
			 waiting period for disability insurance benefits of individuals suffering from
			 terminal illness
			(a)In
			 GeneralThe first sentence of section 223(a)(1) of the
			 Social Security Act (42 U.S.C.
			 423(a)(1)) is amended, in clause (ii) thereof in the matter following
			 subparagraph (E)—
				(1)by inserting
			 (I) after but only; and
				(2)by inserting
			 or (II) if he has a terminal illness (as defined in paragraph (3)) and
			 his application for such benefits is filed during his waiting period (as so
			 defined) which would otherwise be applicable under clause (i), after
			 the first month in which he is under such disability,.
				(b)Definition of
			 terminal illnessSection 223(a) of such Act is amended further by
			 adding at the end the following new paragraph:
				
					(3)As used in this subsection, the term
				terminal illness means, in the case of any individual, a medically
				determinable physical impairment which is expected to result in the death of
				such individual—
						(A)within the next 6 months, or
						(B)in the case of such an impairment
				which consists of a burn injury, within the next 12
				months.
						.
			(c)Conforming
			 Amendments Relating to Retroactive BenefitsSection 223(b) of
			 such Act (42 U.S.C. 423(b)) is amended—
				(1)by inserting
			 (1) after (b);
				(2)by striking
			 An individual and inserting the following:
					
						(2)(A)An
				individual
							;
				and
				(3)by adding at the
			 end the following new subparagraph:
					
						(B)In any case in which the application
				for benefits under this section is filed during a waiting period (as defined in
				subsection (c)(2)) which is inapplicable solely by reason of clause (ii)(II) of
				subsection (a)(1), subparagraph (A) shall not apply with respect to benefits
				for months in such waiting
				period.
						.
				3.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to benefits based on applications filed on or
			 after the date of the enactment of this Act and benefits based on applications
			 filed during a waiting period (as defined in section 223(c)(2) of the
			 Social Security Act) in connection
			 with such benefits ending after such date.
		
